 In the Matter of EMPIRE DISTRICT ELECTRIC COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION B-95CaseNo. C-874.-Decided Mar-c&13, 19410Elects is Utility Industi y-In.tertei ence, Restraint,and Coercion:inducing andcoercing resignations from Union;surveillance of union membership and ac-tivities;anti-union statements by supervisory officials;charges of ; as tointerferencewith union meetings by means of entertainment,dismissed-Discrimination:transfers to discourage union membership and activities;charges of, as to other employees transferred,laid off, or discharged, dismissed-Reinstatement Ordered:transferred employee-BackPay:reimbursement orderedtransferred employee for any loss of pay incurred by reason of transferJlr.HenryH. Foster,Jr.,for the Board.Spencerc6Spencer,byMr. A. E. SpencerandMr.JohnW. Scott,of Joplin, Mo., for the respondent.111r.Gibson Langsdale,of KansasCity,Mo., for the I. B. E. W.Mr. WillardYonciq Morris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of Electrical Workers, Local Union B-95, herein calledthe I. B. E. W.,1 the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Seventeenth Region(Kansas City, Missouri), issued its complaint dated May 11, 1938,against Empire District Electric Company, Joplin, Missouri, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint and notice of hearing thereon were duly served uponthe respondent and the I. B. E. W.IInteinational Brotherhood of Electrical Workers, Local Union B-95, superseded Inter-national Brotherhood of ElectricalWorkers, Local Union 95 in May 1937The distinctionnot being pertinent to the present case, we shall refer to both asthe I B E. W21 N L. R. B., No 59605 606DECISIONS OF NATIONAL LABOR RELATIONS BOARD -Concerning the unfair labor practices,the complaint,as amended,2 al-leges in substancethat (1) the respondent discriminatorily transferredto less favorable positions six named employees,laid off out of sen-iority four named employees,dischargedfour named employees, andrefused employmentto NedBarkley, and thereby discouraged mem-bership in a labor organization;and (2)the respondent by its officersand supervisory officials interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, by the above acts and by(a)making statements hostile to theI.B. E. W.,(b)maintaining surveillance over the organizationalactivities of its employees,(c) conducting parties on the meetingnights of the I.B. E. W. for the purpose of inducing its employeesto stay away from such meetings,and (d)inducing members of orapplicants for membership in the I. B. E. W.to resign from or with-draw applications for membership in said labor organization.On May 17,1938, the respondent filed its answer,which was sub-sequently amended, denying that it had committed the alleged unfairlabor practices.Pursuant to notice,a hearing was held in Joplin, Missouri, fromMay 26 to June 7, 1938, before Charles E. Persons, the Trial Exam-iner duly designatedby theBoard.The Board,the I.B. E. W., andthe respondent were represented by counsel and participated in thehearing.Full, opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing upon the issues wasafforded all parties.During the course of the hearing,the TrialExaminer made various rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On August 25, 1938, the Trial Examiner filed his IntermediateReport, iri which he found that the respondent had engaged in un-fair labor practices affecting commerce within the meaning of Sec-tion 8(1) and(3) and Section 2 (6) and(7) of the Act,recom-mended dismissal of the complaint as to two persons alleged to havebeen discriminatorily laid off out of seniority and one person allegedto have been discriminatorily discharged,and recommended thatthe respondent cease and desist from such unfair labor practices andtake certain affirmative action remedial of their effect.Thereafter,exceptions to the Intermediate Report were filed bythe respondent and by the I. B. E. W.On June 27 and 30, 1939,2During the hearing the complaint was amended, omitting the name of Fred Pickett,alleged in the original complaint to have been disciiminatorily laid off out of seniority,adding the name of Jack Pritchard to the list of those alleged to have been discrimina-torily laid off out of seniority, adding the name of Ned Barkley to the list of those allegedto have been discriminatorily discharged, and separately alleging that Ned Barkley wasdiscriminatorily refused employment. EMPIRE DISTRICT ELECTRIC COMPANY607respectively,oral argument upon the exceptions before the Board inWashington,D. C., was waivedby the respondentand theI.B. E. W.Thereafter,pursuantto leave granted by theBoard, briefs were sub-mitted bythe respondentand theI.B. E. W.The Board has con-sidered theexceptions to the Intermediate Report and save as theyare consistentwiththe findings,conclusions,and order set forthbelow,finds them to be without merit.Upon the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTEmpire District Electric Company,a subsidiary of Cities Service{Power & Light Company,is a Kansas corporation,engaged print--pally in the generation,transmission,distribution,and sale, at whole-sale and retail,of electricity in the States of Kansas,Missouri, andOklahoma. Its principal office and place of business is located atJoplin,Missouri.It has generating plants in Kansas and Missouri.In addition to the electrical energy there generated, the respondentin 1937 purchased 2,354,726 kilowatt hours of electricity from theOzark Utilities Company in Missouri. In 1937, the respondent sold48,715,284 kilowatt hours of electricity in Kansas,135,777,329 kilo-watt hours of electricity in Missouri,and approximately 70,000,000kilowatt hours of electricity in Oklahoma.The respondent in 1937also sold 761,211 kilowatt hours of electricity to the Benton CountyCompany at the Missouri-Arkansas boundary line for distributionin Arkansas.The electric power purchased by the respondent andgenerated in its plants is transmitted through interconnected trans-mission and distribution lines, making it impossible to determine theexact amounts of electricity transmitted from State to State.How-ever, in 1937, in Kansas the respondent generated over 180,000,000kilowatt hours more than it sold; in Missouri it sold over 60,000,000kilowatt hours more than it generated;and in Oklahoma all the cur-rent sold was generated in other States.Thus it appears that in thatyear, at least 130,000,000 kilowatt hours of electricity was transmittedby the respondent across State lines.The respondent also engages in selling at retail electrical;equip-ment and supplies, more than half of which are purchased by therespondent outside the State of Missouri from various manufacturers"throughout the country."The respondent makes such sales throughits offices located in Joplin,Webb City,Aurora,Neosho, and PierceCity in the State of Missouri and in Baxter Springs,Galena, andColumbus in the State of Kansas.In the conduct of its business,the respondent operates a plant de-partment,in the charge of a superintendent,a chief engineer, and a 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDchief electrician, and a distribution department, in the charge of asuperintendent, supervisors, and various foremen.The distributiondepartment is divided, into three geographical divisions, each in thecharge of a supervisor, line foremen, and other supervisory employees.The Eastern Division of the distribution department comprises alarge part of eastern Missouri ; the Central Division, a limited sectionof Missouri around Joplin ; and the Western Division, parts of Kansas,Oklahoma, and southwestern Missouri.H. THE LABOR ORGANIZATIONS INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local UnionB-95, is a labor organization affiliated with American Federation ofLabor.It admits to membership employees of the respondent. InMay 1937, Local Union B-95 superseded Local Union 95 of the Inter-national Brotherhood of Electrical Workers.International Brotherhood of Electrical Workers, Local Union No.950, affiliated with the American Federation of Labor, herein calledLocal No. 950, was a labor organization admitting to membershipemployees of the respondent in and around Picher, Oklahoma.LocalNo. 950 surrendered its charter in February 1937.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Coerced resignationsOn October 18, 1937, the I. B. E. W. filed with the Regional Direc-tor for the Seventeenth Region a petition for investigation andcertification of representatives.3Negotiations were thereupon begunbetween the I. B. E. W. and the respondent in an attempt to agreeupon an appropriate bargaining unit and a method of determiningmajority representation, in order to avoid the necessity of formalaction on the petition by the Board.During the following month,conferences with this in view were held by representatives of therespondent, the I. B. E. W., and the Board. These negotiations,however, finally proved fruitless, agreement not being reached as tothe appropriate unit and the method of determining majorityrepresentation.The complaint, as amended, alleges that the respondent induced 20named employees to resign from the I. B. E. W. At the hearingthere were introduced into evidence written resignations signed bythe same 20 employees.These resignations bear dates which range$Matter of Empire District Elect,Ic Coandlaaternational Brothc,hood of ElectricalWorkers,Case No. XVII-R-58, dismissedin June 1938 EMPIRE DISTRICT ELECTRIC COMPANY609from October 26 to November 10, 1937, the period immediately follow-ing the filing of the above-mentioned petition.Of the 20 namedemployees only 4, Hugh Orcutt, Claude Biddlecome, T. T. Alexander,and Charles Buxton, appeared at the hearing to testify.Hugh Orcutt, a substation electrician working in the respondent'sEastern Division, testified that a few days before October 28, 1937,he was approached by Glenn Watkins,4 one of the respondent's lineforemen, and told by him that Adam Rogers, supervisor of therespondent's Eastern Division would "appreciate" Orcutt's resigningfrom the I. B. E. W. and that the respondent would reward him fordoing so.Watkins threatened him, in the alternative, with dis-charge.According to Orcutt,Watkins took him to one of the re-spondent's plant offices where he wrote his resignation at Watkins'dictation.After several attempts they finally agreed on the wordingof the resignation.Watkins, noticing that it was written on therespondent's stationery, suggested that the letterhead be cut off, whichwas done.Watkins took a carbon copy of the resignation and Orcuttretained the original, which he mailed to the T. B. E. W. a few dayslater.Watkins did not testify at the hearing.We accept Orcutt'stestimony as an accurate account of the occurrence.On October 28, 1937, Supervisor Rogers invited T. T. Alexander,a line foreman, and Claude Biddlecome, a lineman, both membersof the I. B. E. W., and another employee, to accompany him to acafe, where Rogers bought them beer and gin to drink.During thecourse of the conversation Rogers told Biddlecome and Alexanderthat several members of the I. B. E. W. had resigned.Rogers pro-duced a carbon copy of Orcutt's resignation and showed it to them.Biddlecome, then, at Rogers' suggestion, wrote out his resignation.Alexander testified that he wrote out his resignation after Rogershad told him and Biddlecome that unless they resigned it was "ondown the river for them."Alexander explained that he understoodby this that they were threatened with discharge.Carbon copieswere made of these resignations, Rogers providing the paper andcarbons.Alexander mailed the originals to the I. B. E. W. andRogers retained the carbon copies.Rogers, in his testimony, admitted taking these employees to thecafe, and buying drinks for them.He further admitted showingOrcutt's resignation to Biddlecome and discussing the matter withhim, but denied speaking with Alexander about resigning, insistingthat Alexander must have overheard his discussion with Biddlecome.He admitted, however, having writing paper and carbon paper inhis pocket which he gave to both Biddlecome and Alexander for theirresignations.Rogers denied having threatened either Alexander or"Watkins also resigned from the I. B E. W.His resignation is dated October 28, 1937. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDBiddlecome.Rogers testified that his talk with Biddlecome concern-ing resignation from the I. B. E. W. was prompted by his havingheard that Biddlecome was misinformed concerning the I. B. E. W.We find it unnecessary to resolve whatever conflict may existbetween the testimony of Alexander and Rogers.Rogers did notdeny his having obtained the resignations of both Biddlecome andAlexander.Whether Alexander's resignation resulted from Rogers'remarks addressed to Biddlecome alone or to both Biddlecorne andAlexander is immaterial. It is clear that the resignations resultedfrom Rogers' suggestions, if not from actual threats, and we so find.Charles Buxton, a lineman employed in the respondent's CentralDivision, testified that late in October 1937 his foreman, Lee Mills,told him the following : that Orcutt and Alexander had resignedfrom the I. B. E. W.; that other members were going to resign ; thatthe I. B. E. W. was going to attempt to compel the respondent tosign a contract; that Buxton, whose name was on the rolls of theI. B. E. W., should go to the respondent's storeroom at noon andwrite his resignation; and that the respondent wanted a carbon copyof it.Buxton further testified that he went to the storeroom atthe noon hour, but because there were two or three other employeespresent he postponed writing his resignation.According to Buxton,Mills then said : "Hurry up and get that letter in there ; they aregoing to use your name on this list."Buxton, however, did not signhis resignation until that evening.Mills, in his testimony, at first denied discussing resignation fromthe I. B. E. W. with Buxton.On being closely questioned, however,he admitted having had a conversation with Buxton as follows :He [Buxton] asked me if-what I thought about it and Itold him that if he wanted to get out of it that it was-that hecould send in his resignation and that would stop it.That wasmy idea about it.Mills further admitted telling Buxton that there was writing paperavailable in the respondent's office and receiving carbon copies ofresignations from Buxton and another employee, Degraffenreid, who,Mills stated, might have heard him tell Buxton that there was writingpaper available in the office for the purpose of resignation.Mills'admissions are consistent with the campaign waged by the respond-ent to obtain its employees' resignations from the I. B. E. W. Inthe light of his admissions and all the evidence concerning the resig-nations, we cannot accept Mills' denial.We find that the respondent,by its foreman, Mills, coerced Buxton into resigning from theI. B. E. W.E. E. Spracklen, superintendent of the respondent's distributiondepartment, testified thatRogers telephoned to him between EMPIRE DISTRICT ELECTRIC COMPANY611October 23 and 25 to inform him of Orcutt's having resigned, andthat he instructed Rogers to forward the copy of the resignationto him.Spracklen insisted in his testimony that he did not under-stand the reason for Orcutt's turning in a copy of the resignation.Spracklen, on being asked whether he had ordered or instructedBrown, supervisor of the respondent's Central Division, and Rogersto obtain copies, replied as follows :I had asked Brown and Rogers both to bring me in the copiesof resignations that apparently were appearing all over thedistrict, all over the organization.When asked why copies of the resignations were made, Spracklenreplied :I don't know. I can't account for the first one, where Orcuttsent the one to Rogers at Aurora.That first made me suspiciousof the whole set-up and I asked for all of them if there wereany. -I asked for all that might appear and that one came in,and as I say, four or five days, had apparently an avalanche,that is four five days later after we received the first one.When Brown was asked to explain the resignations and the carboncopies, he testified : "I suppose the boys wanted them kept on filefor their own reference that they had sent this resignation in."Brown testified that he understood that the men wanted the com-pany to "preserve" the resignations for the men.He admitted,however, that it was not customary for the respondent to "preserve"the personal files or papers of its employees.Pressed further, Brownadmitted that the respondent was "interested" in the letters ofresignation.Brown also admitted knowing that "there was somenegotiationsgoingon" concerning the determination of theI. B. E. W.'s representation of a majority of the respondent's em-ployees.Brown at first denied knowing what the "stimulus" of theresignationsmight have been.Having testified that he receivedseveral copies of resignations from Foreman Mills, Brown was askedwhether he had ever requested Mills to obtain them.He replied :"No.Mr. Mills asked me if there was any way for the boys to getout from under this thing, and I said I didn't know of any wayunless they wanted to resign."Brown admitted that he had madethe foregoing statement before receiving any copies of resignations.We think the picture is clear.At a time when the I. B. E. W.was claiming to represent a majority of the respondent's employeeswithin a unit claimed to be appropriate and attempting to nego-tiatewith the respondent on such a basis, the respondent by itssupervisory employees set out to destroy the I. B. E. W.'s member-ship or at least to disprove that it represented a majority as it 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaimed.The respondent's superintendent, its supervisors,and itsforemen participated in creatingamassdefection from theI. B. E. W. and to attain the respondent's endresortedto persuasion,promises, and threats.The respondent contends that it cannot be held responsible forthe "individual acts . . . or expressions of opinion by its fore-men and other supervisory officials . . ." and points to the factthat, pursuant to an understanding reached with the I. B. E. W.soon after the passage of the Act, the respondent posted noticeson its bulletin boards, stating that all foremen and other supervisoryemployees had been instructed to observe the Act.There can be no question as to the supervisory status of thosewho conducted the respondent's anti-union campaign.Spracklen,Rogers, and Brown all hire and discharge employees, and the re-spondent's foremen, although it is not clear that they have authorityto do so, as a matter of practice discharge employees.The unionmembership of Alexander or of similar supervisory employees doesnot relieve the respondent from responsibility for the activities of itssupervisory employees which interfere with, restrain, or coerce itsemployees in the exercise of the rights guaranteed to them in Section7 of the Act.-5While the respondent posted notices in which it stated an intentionto observe the Act, it is clear that it took no effective means to stoprepeated violations of the Act.On the contrary, the respondent par-ticipated in and ratified the illegal acts of its supervisory employeesby such acts as accepting from them copies of the resignations whichhad been procured by means of threats, intimidation, and coercion.Furthermore, with respect to the supervisory employees the doctrineofrespondent superiorapplies, and the respondent is responsible forthe actions of those employees, even though it had no actual partici-pation therein.65SeeMatter of Ward Baking CompanyandCommittee Jon Industrial Organization andBakery and ConfectioneryWo)kers InternationalUnion -of America,8 N L R B 558;Matter of Tennessee Copper Companyand AF. of L.Federal Union No 21164,8 N. L RB 575, 9 N L. R. B 117;Matter of Mt. Vernon Car Manu fact it? ing Company, a corpora-tionandLocal Lodge No. 1756, Amalgamated Association of Iron,Steel & Tin Workers ofNorth America, affiliated with the Committee for Industrial Organization,11 N L R. B500;Matter of Borden Mills,Inc.andTextileWoi kers Organizing Committee,13 N. L.R. B 459.°Swift & Company v. NationalLaborRelations Board,106 F (2d) 87 (C. C A 10),enforcingMatter of Swift & CompanyandAmalgamated Meat Cutters and Butcher Work-men, etc;InternationalAssociationofMachinists vNational Labor Relations Board.311 II S 72, enforcingMatter of The Seri icb CorporationandInternational Union UnitedAutomobileWorkers of America, LocalNo459,National Labor Relations Boairl v The4SAbell Co, 97 F (2d) 951 (C C A 4), enforcingMatte) of The A S Abell Co , acon poi ationandIntonational Printing and Pressmen'sUnion,5NL R B 644 EMPIREDISTRICT ELECTRIC COMPANY613We find that the respondent, by inducing and coercing the resigna-tion of I. B. E. W. members, has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed to themby Section 7 of the Act.2.SurveillanceThe complaint, as amended, alleges that the respondent maintainedsurveillance over the union activities of its employees.There isabundant evidence of a concerted effort on the part of the respond-ent's supervisory officials to inquire of the employees under themconcerning their membership in and attitude toward Local No. 950and the I. B. E. W.Supervisor Rogers admitted having "sounded out" most of theemployees working under him concerning their attitude toward or-ganizational activities.We accept Rogers' admission.Walter Pick-ering,who is in charge of the respondent's meter department,testified that during the summer of 1937 Superintendent Sprackleninquired of him concerning union activities in his department.Ac-cording to Pickering, he thereupon inquired of his men as to theirunion membership and activities.When asked whether he had re-ported to Spracklen the results of such inquiries, Pickering testified :"I imagine I did. I have no definite memory. I undoubtedly did."Spracklen did not deny asking for or receiving such information.We find that Pickering made such inquiries of the employees underhim and reported his findings to Spracklen. It is evident from therecord that during the summer and fall of 1937 other foremen andsupervisors of the respondent also questioned employees concerningtheir attitude toward and membership in the I. B. E. W.During the summer of 1937 Superintendent Spracklen and Super-visor Brown were repeatedly seen by members of the I. B. E. W.walking past the hall in Joplin, Missouri, in which the I. B. E. W.held its meetings on nights when such meetings were held.BothSpracklen and Brown admitted seeing the respondent's employeescoming out of or standing in front of the hall but denied that theyhad walked past the hall for the purpose of learning the identityof those attending meetings. It appears that Spracklen and Brownknew that union meetings were held at the hall.We reject thedenials of Spracklen and Brown and the explanation offered byBrown'that he could be seen anywhere "downtown most any night,"in view of the other activities engaged in by Spracklen, Brown, andother supervisory officials to ascertain the union membership andactivities of the employees, and find that Spracklen and Brownmaintained surveillance over the union activities of the respondent'semployees.23.1032-41-vol 21-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent, by inquiring of its employees con-cerning their union membership and activities and by maintainingsurveillance over its employees' union activities, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act.'3.Alleged interference by means of entertainmentThe complaint, as amended, alleges that the respondent conductedparties on meeting nights of the I. B. E. W. for the purpose ofinducing employees to remain away from such meetings.But onesuch party, that of May 5, 1937, appears to have been held on ameeting night.The party began at 5 p. m., immediately after work-ing hours, and the I. B. E. W.'s meeting was not scheduled to beginuntil 8 p. m. During the course of the party at least two kegs ofbeer, furnished by Supervisor Brown, were consumed.Tickets toa game of baseball being played that night were given to some ofthe employees present.There is no evidence to show that any mem-bers of the I. B. E. W. failed to attend the scheduled union meeting,although it appears that some of those attending were somewhatintoxicated.Supervisor Brown, who conducted the party, testified,without contradiction, that May 5, 1937, was the first pay day follow-ing a general wage increase and that the respondent had also justcompleted the electrification of a baseball park, which that eveningwas opening its season of night games.Brown stated that he hadbought several tickets to the game, which he gave to some of theemployees at the party.From all the evidence, we do not find that the respondent, by con-ducting the party of May 5, 1937, or any other party, interfered with,restrained, or coerced its employees in the exercise of the rightsguaranteed to them by Section 7 of the Act.B. Discriminationin regard to hire andtenureof employment;further interference, restraint, and coercion1.The transfersThe complaint alleges that the respondent discriminatorily trans-ferred to less favorable positions the following persons : Hugh Or-cutt, T. T. Alexander, Claude Biddlecome, Clay Marshall, MitchellVaughan, and Clyde Dilworth.Hugh Orcuttwas employed by the respondent as a substation elec-trician.His last period of employment with the respondent beganin April 1933, although he had previously been in its employ overa period of several years.He was a charter member of Local No.950,which was chartered in August 1935, and was elected to the EMPIRE DISTRICT ELECTRIC COMPANY615officeof financial secretary while working for the respondent atPicher, Oklahoma, under Foreman Ed Wilson.Orcutt testified that in March 1936, Adam Rogers, supervisor ofthe respondent's Eastern Division, came to Picher, which is locatedin the respondent'sWestern Division, and told him that he hadcome to "straighten out" Orcutt and the "rest of the boys" and thatRogers attempted to find out who belonged to Local No. 950, whichOrcutt refused to disclose.According to Orcutt, Rogers then asked"what it would take to bust it [Local No. 950] up".Orcutt answeredthat they "would have to quiet Ed Wilson [foreman] down", thatWilson should be forced to "stop riding the boys all the time, andcausing trouble that was unnecessary."About a week later Orcuttwas transferred to work at Columbus, Kansas.According to Or-cutt, although he admitted at the hearing that he had "wanted toget out of the place," [Picher] Rogers told him that his transfertoColumbus "was to break up the union". Although Rogers atthe hearing denied the entire incident, we do not credit his denialand we accept Orcutt's account as being consistent with Rogers' otheradmitted acts of interference.In August 1936 Spracklen sent Rogers to Picher to investigatethe trouble the employees there were reported to be having withWilson.Rogers went first to Columbus and asked Orcutt to accom-pany him to Picher. Rogers explained, at the hearing, that heconsideredOrcutt a good friend and that Orcutt had worked atPicher under Wilson and understood the situation there.On theway to Picher, Rogers and Orcutt discussed the union situationthere.Orcutt told Rogers that the "boys" there had organized aunion because it was the only way to "fight Wilson."Rogers askedOrcutt, as financial secretary, for the records of Local No. 950,but Orcutt refused to surrender them.At Picher, Rogers and Or-cutt went to a cafe with two other employees, Boyd and William-son, and discussed difficulties the men were having working underForeman Wilson.Rogers, in his testimony, described part of theconversation as follows :He [Boyd] said, "Well, Rogers, you or some one will haveto take me out of this place or there is going to be trouble. Iam either going to kill Ed Wilson or he is going to kill me."And I thought that was a lot of bluff conversation; I didn'ttake it so seriously, but we went along with the conversationand I drifted back into the Union,[italics supplied] and theygave me a little dope on the membership and how they weregetting on with it.They wasn't doing so good. It seemedlike their president,Mr. Stevens, J. D. Stevens, or "Red" Ithink they called him, he had gone South and they were a little 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDshy on some initiation funds, I think they said. So they hadbefore about decided, or said they was giving it up, and mademe this proposition, that if I would get Williamson more money,and get Boyd transferred, that they would roll up their charterand sent it back to Tulsa.Well, it sounded kind of absurd tome and I told them I did not have any promises to make. Iwas sent down there to investigate and not to make promises,but I would make my recommendations when I came back toJoplin, and I did.And I recommended that Boyd be trans-ferred andWilliamson, in my estimation was a second-classlineman, but his pay probably should be increased. I believethat is all.Although Rogers denied that he had asked these men to surrendertheir charter, or promised them that he would make the desiredrecommendations if they would "drop out of" Local No. 950, it isclear from his own testimony, set out above, that such was the un-derstanding between him and the men.Rogers' activities in thisconnection were consistent with his later activities in procuringresignations from I. B. E. W. members.The I. B. E. W. started a membership drive in April 1937, andOrcutt joined on April 21. In August 1937 Rogers asked Orcuttwhy he had joined and inquired of him what was required to "bustup the union again." Orcutt told Rogers that it would "take asubstantial raise and stop working on holidays, nights and Sun-days,when it was unnecessary."Rogers then informed Orcuttthat a man was needed at Aurora, Missouri, and assured Orcutt thathe could do the work there.Orcutt said that he would accept thetransfer.Before the transfer was effectuated, Rogers warned Or-cutt not to "talk union" to the employees at Aurora, threatening todischarge him if he did, and Orcutt promised that he would not.Orcutt was soon thereafter sent to Aurora to work under ForemanWegman.Although Rogers denied that he inquired of Orcutt whatwas required to "bust up the union" or that he warned Orcutt notto "talk union" we reject his denial, finding the inquiry and warningto be consistent with his other activities designed to cause defectionfrom the I. B. E. W.While Orcutt was assigned to work at Aurora he was sent to worktemporarily at Greenfield and White River Dam, Missouri, to dosubstation work.It was at Greenfield, as discussed above in SectionIII,A, 1, that his foreman, Glenn Watkins, procured his resigna-tion from the I. B. E. W. Orcutt was also sent out on a tree-trimming job near Ash Grove, Missouri, where he worked forapproximately one month.While this work was somewhat unusualfor a substation electrician such as Orcutt, there does not appear tohave been any discrimination in assigning him to this work. EMPIRE DISTRICT ELECTRIC COMPANY617Orcutt was transferred back to Columbus, Kansas, in March 1938,and was there placed at his regular duties.The evidence does notshow that this last transfer was discriminatory.It thus appears that the respondent, in its efforts to "break upthe union," transferred Orcutt from Picher to Columbus and toAurora.By so doing, we find that the respondent discriminatedwith respect to the terms and conditions of employment of Orcuttand thereby discouraged membership in a labor organization.Or-cutt's acquiescence in the transfers does not mitigate the effect ofthe respondent's acts.We further find that by Rogers' continued inquiries into theaffairs of the I. B. E. W. and Local No. 950, by his constant effortsto "break up the union," and by the respondent's transferring Or-cutt for that purpose, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed tothem by Section 7 of the Act.T. 7'. Alexanderentered the respondent's employ in June 1933.At the time of the hearing he was employed as a line foreman.Hejoined the I. B. E. W. on April 10, 1937, at which time he was fore-man of a "hot-stick" 7 gang in Joplin, Missouri.On April 12 hewas invited to dinner by his supervisor, Oscar Brown.Alexander'sversion of the conversation which then 'took place between him andBrown is, briefly, as follows: Brown said that he understood that aunion organizational meeting had been held on April 10 and askedAlexander to explain.Alexander admitted having attended themeeting.Brown then exclaimed : "What in the hell is the matterwith you fellows; what are you all turning against me for"?Alex-ander denied that they were turning against him and assured Brownof the loyalty of his men.Brown went oil: "...You sneak outand get lined up with this damned C. I. O.You should all be smartenough to stay out of it." Alexander informed Brown that theI.B. E. W. was not affiliated with the "C. I. 0." Brown then in-quired of Alexander as to who attended the meeting.Alexanderrefused to make any statement.Brown accused Alexander of try-ing to organize the "boys."Alexander denied any such activities.Brown then said, "Well, this thing came up about two years ago . . .I don't know but what I would have been a damn sight better offifI had fired you then." Brown went on to say that he wasopposed to organized labor and that the respondent "wouldn't standfor organized labor."Brown, in testifying, admitted talking with Alexander aboutmeeting of employees but denied knowing beforehand that the meet-° A hotstick is a special tool used in working on high voltage lines. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDing pertained to a labor union.Brown explained his interest asfollows:.. . I was merely after the information as to what thismeeting had been called for and what the boys were doing thatI couldn't give them without them holding a meeting out some-where without my knowledge; that I thought I had alwaystreated them all right, and if they were holding some kind ofa meeting to try to get something, it wasn't necessary for themto do that; that they were always welcome to come in to see meat any time about anything that they wanted.Brown denied having accused the men of turning against him orhaving asked Alexander why he "lined up with this C. I. O. outfit."We accept Alexander's version of the conversation.As shownabove in Section III, A, 2, Brown, together with Spracklen, engagedin surveillance of the I. B. E. W.'s meetings.Brown also was activein obtaining the resignation of I. B. E. W. members.Under the cir-cumstances, we are unable to credit Brown's denials or his accountof his conversation with Alexander.On May 8, 1937, Brown informed Alexander that he was to betransferred to the Eastern Division under Supervisor Rogers.Alexander testified that he asked the reason for the transfer and wastold by Brown :Well you got yourself in a hell of a mess here with thisunion . . . If you go up there, it will give you a chance to,get out of it, square yourself.Alexander testified that he asked Brown whether he thought that itwas "the proper thing . . . to do" and when Brown said that hethought that it was "the place" for him, Alexander agreed to thetransfer.Brown, in his testimony, denied telling Alexander that he wasbeing transferred because of his getting "in a hell of a mess with theunion."According to Brown, Supervisor Rogers was organizinga crew to do maintenance work in the Eastern Division and had re-quested Alexander's transfer to him because of his qualifications tohandle high-voltage lines.Brown stated that Alexander seemed"rather glad to go." In view of our findings as to Brown's hostilityto the I. B. E. W. and his knowledge of Alexander's activities there-in,we credit Alexander's testimony as to Brown's statement.The work in the Eastern Division to which Alexander was as-signed, herein called the Warsaw project,8 consisted of reconditioningthe poles in a transmission line which runs between Springfield and8It was so called by most of the witnesses.Warsaw,Missouri,out of which the crewworked part of the time,is located near the Spiingfield-Sedalia transmission line EMPIRE DISTRICT ELECTRIC COMPANY619Sedalia,Missouri.While it appears that the work on this projectwas necessary and required the services of at least one man skilled,as was Alexander, in handling "hot" or high-voltage lines, it is clearthat Alexander was transferred there because of his union activities.Alexander worked on the Warsaw project until the end of 1937when he was transferred to Webb City, Missouri, where he wasplaced in charge of maintenance and distribution.At the time ofthe hearing he was still at Webb City.We find that the respondent, by transferring Alexander to War-saw, discriminated with respect to the terms and conditions of hisemployment and thereby discouraged membership in a labororganization.We further find that, by transferring Alexander and by Brown'santi-union statements, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed tothem by Section 7 of the Act.Clay Marshalldid not testify at the hearing.He entered the re-spondent's employ on a temporary basis in January 1937 and joinedthe I. B. E. W. in April 1937. In May 1937 he was i ransferredfrom the Central Division to the Warsaw project to work underAlexander.According to Alexander, Marshall, whose family livednear theWarsaw project, had requested Alexander to have himtransferred there.We find that the respondent did not discriminate in regard to theterms or conditions of Marshall's employment to discourage mem-bership in a labor organization.Mitchell Vaughanwas first employed by the respondent on Feb-ruary 8, 1937, on a temporary basis, and was assigned to the CentralDivision to work under Foreman Lee Mills as a second-class lineman.He joined the I. B. E. W. on April 17, 1937.A few days later, Millsmade the comment to Vaughan and other members of the crew thathe thought that they "had done the wrong thing" by joining theI.B. E. W. On May 6 Supervisor Rogers of the Eastern Division,questioned Vaughan concerning his membership in the I. B. E. W.and disparaged attempts to organize the respondent's employees:About a week later Vaughan was told by Mills that he was beingtransferred toWarsaw to work with Marshall under Alexander.The respondent explains Vaughan's transfer to Warsaw as havingbeen necessary to avoid laying him off.While the circumstancessurrounding Vaughan's transfer are not free from doubt, from theevidence as a whole we do not find that his union membership wasthe cause thereof or that by,transferring Vaughan the respondentdiscriminated in regard to the terms or conditions of his employmentto discourage membership in a labor organization. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find, however, that by Mills' and Rogers' disparaging remarksconcerning employees' organizing and the I. B. E. W., the respond-ent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed to them by Section 7 of the Act.Claude Biddlecomeentered the respondent's employ in 1926.Atthe time of the hearing and for some years prior thereto he was em-ployed as a first-class lineman.He joined the I. B. E. W. in Sep-tember or October 1937, while working at Aurora, Missouri, underForeman A. L. Provance and Supervisor Rogers.A day or twoafter Biddlecome had joined the I. B. E. W., Provance inquired ofhim as to whether he had. Biddlecome at first denied it but lateradmitted joining.Provance testified that after Biddlecome joined the I. B. E. W.he created a disturbance among the employees as a result of whichthe men were "squabbling" and quarreling about the "union" andthat Provance decided to transfer Biddlecome away from the otheremployees.Rogers testified that Provance informed him of Biddle-come's joining the I. B. E. W. and of his becoming quarrelsome.According to Rogers, he told Biddlecome a transfer would be neces-sary and gave him his choice of places; Biddlecome agreed to workat any place but Picher, and Rogers transferred him to Warsawwhere he worked under Alexander.Biddlecome testified that sometime after he had joined the I. B. E. W., Rogers asked him whetherhe would "drop the union."When Biddlecome refused, Rogers said,"We are going to have to put you up on the creosote job [at Warsaw]then."In view of Rogers' activities in procuring Bicldlecome's resig-nation from the I. B. E. «T., as set out in Section III, A, 1, above, andhis other activities with a view to getting employees to "drop theunion,"we credit Biclcllecome's version of his conversation withRogers.Biddlecome was later transferred back to Aurora and when theWarsaw project, which was closed down at the end of 1937, wasreopened in May 1938, Biddlecome was reassigned to it.At thetime of the hearing he was still working there.He desires to betransferred back to Aurora, where his home and family are located.Prior to Biddlecome's last transfer toWarsaw and when toldthat it was the respondent's intention so to transfer him, he expressedsome doubt as to whether he would accept the transfer. In talkingabout it with Provance, Biddlecome testified, he asked why a par-ticular employee who was junior to him in point of service was notsent toWarsaw, and Provance, in reply, pointed out that this em-ployee was a foreman and had "enough sense to stay in the clear."Provance neither explained nor denied making this statement.Wecredit Biddlecome's testimony and find that Provance in saying "stayin the clear" referred to avoiding participation in union activities. EMPIRE DISTRICT ELECTRIC COMPANY.621From all the evidence, we find that the respondent, in transferringBiddlecome to the Warsaw project both in 1937 and in 1938, discrim-inated as to the terms and conditions of his employment because of hismembership and activities in the I. B. E. W. and thereby discouragedmembership in the I. B. E. W. and interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Clyde Dilworth,started to work for the respondent in 1925.Earlyin 1937 Dilworth was regularly sent out to all parts of the respondent'ssystem to check transformers and equipment bushings.In May 1937,soon after Dilworth joined the I. B. E. W., he was told by O. A. Pendle-ton, the respondent's transmission engineer, under whose supervisionDilworth worked, that the respondent was curtailing expenses andwas not going to send Dilworth or any one else out of town any more.For a while thereafter Dilworth worked on bushing records, pre-paring a reference book.Between June 20 and 30, 1937, he was trans-ferred from Pendleton's division to the Central Division under Super-visor Brown.After his transfer Dilworth was obliged to do generalconstruction work and only occasionally was permitted to do electricalwork, for which he was trained and qualified.Following his transfer,Dilworth received an increase in pay of $5 per month.Pendleton testified that in June 1937 his division was not busy andthat because Supervisor Brown needed men to work on a substationwhich was under construction, Dilworth's transfer was arranged.Pendleton further testified that it was his intention to take Dilworthback into his division when work increased.Pendleton stated thathe himself had clone manual work in constructing a substation subse-quent to Dilworth's transfer.Dilworth admitted that after his transfermost of the other men with whom he had formerly worked were alsoobliged to do construction work.From all the evidence we find that the respondent did not discrimina-torily transfer Clyde Dilworth to discourage membership in a labororganization.2.The allegeddiscriminatory lay-offsThe complaint alleges thatfour named employees were laid off outof seniority.We shall discuss their cases seriatim.Of the fourfactorsconsidered by the respondentin layingoff its men, senioritywas con-sidered byit to be theleast important.9MitchellVaughan,whileworking at Warsaw subsequent to his trans-fer there,'°was laid offon August 20, 1937, byForeman Alexander,under orders from Rogers,and was replacedby Biddlecome,a union9According to Spracklen the other factorswere (1) ability to get along with the pub-lic ; (2) quantity of work accomplished;and (3)quality of work10Discussed above in Section III, B, 1 622°DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember, who had considerable seniority over Vaughan.At the time itlaid off Vaughan, the respondent also laid off at least three otheremployees.Vaughan testified that he had heard that there were two men in hisdivision who had less seniority than he but who were retained by therespondent.The respondent's records demonstrate, however, that thetwo men named by Vaughan were senior to him in point of service.From all the evidence, we find that Vaughan was not discriminatorilylaid off.Ned Barkleyis alleged in the complaint to have been discriminatorily(1) laid off out of seniority, (2) discharged, and (3) refused employ-ment in the respondent's generating plant at Riverton, Kansas.Barkley first applied for work in January 1937, at the respondent'sgenerating plant in Riverton.He was there given considerable en-couragement by George Irey, the superintendent, and E. J. Drewelow,the chief engineer, and told that permission to hire him would haveto be obtained from the respondent's main office. Irey told Barkleynot to refuse any work which might become available to him pendingthe respondent's approving the new position at Riverton.Barkley then applied for and obtained a job under Walter Picker-ing in the respondent's distribution department, starting work thereon February 5, 1937, as a meter tester. In March Barkley received aletter from Drewelow, notifying him that his application for workat the Riverton plant had been approved. Barkley went to seeDrewelow and Irey and told them that he had obtained other employ-ment with the respondent but that he would prefer to work at theRiverton plant.The evidence is in conflict as to the nature ofDrewelow's reply, Barkley testifying that Drewelow said that hewould try to arrange the transfer and Drewelow, himself, testify-ing that he urged Barkley to work hard at the job he had but gavehim no encouragement concerning any immediate transfer. Sincetransfers from the distribution department to the generating plantwere of unusual occurrence, we accept Drewelow's testimony in thisregard.Barkley joined the I. B. E. W. on May 5, 1937, and took an activepart in union affairs. Sometime in August, Pickering questionedBarkley about his union membership asking him whether he hadjoined because of dissatisfaction with his job.Near the end ofAugust, Pickering informed Barkley that he was to be laid off be-cause the respondent was curtailing expenses, but that he would keephim on the pay roll for 10 days longer than Superintendent Spracklenhad ordered.At the end of that time, Barkley was laid off.Hisplace was taken by a man 3 years his senior in point of service. EMPIRE DISTRICT ELECTRIC COMPANY623Barkley admitted at the hearing that he was the youngest man doinghis type of work to be laid off at that time but complained that fourindividuals in other departments were retained although having lessseniority than he.One of these was a stenographer. Barkleyadmitted that he was not qualified to do such work.Another diddrafting work.Barkley admitted having little drafting experience.Another operated a telephone switchboard, work at which Barkleyadmitted having had no practical experience.The last, an employeenamed Brown, did accounting and file work, which Barkley felt thathe could do.Brown received less pay than Barkley and was himselflaid off a few months later. It has already been pointed out that therespondent did not follow a strict policy of seniority in the matterof lay-offs.From all the evidence we find that Barkley was not dis-criminatorily laid off out of seniority or discharged.A few days after being laid off, Barkley went to the Riverton plantto inquire regarding the job for which he had previously applied.Ac-cording to Barkley, Irey told him that the job had not been filled. Ireytestified, however, that the job had been filled in June 1937 and thathe had so informed Barkley.The respondent's records show that aman was employed in June 1937 at the kind of work for whichBarkley had previously applied.From all the evidence we find that the respondent did not dis-criminatorily refuse to employ Barkley at the Riverton plant.Fred Waltersentered the respondent's employ in July 1935.Heworked as a meter tester under Foreman Pickering.He joined theI. B. E. W. in May 1937 and was active therein to the extent, at least,of attending meetings when he was in town.Walters was laid off on October 30, 1937, at the same time that twoother employees who do not appear to have been members of theI.B. E. W. were laid off.He complains that an employee, namedBuchanan, who had less seniority, was retained in preference to him.The respondent admits that such was the case, explaining thatBuchanan was held in high regard by Pickering at whose requestBuchanan was put for a while at drafting work. The respondentlaid off Buchanan in February 1938.From all the evidence we find that the respondent did not discrim-inatorily lay off Fred Walters.Jack Pritchardentered the respondent's employ early in February1937.He worked part of the time on damaged lines but mostly onnew construction work.He joined the I. B. E. W. in April 1937 andattended union meetings regularly.Pritchard was laid off August 13, 1937.He complains that MitchellVaughan and Clay Marshall were retained in preference to him al-though having less seniority than he.As stated above, Vaughan andMarshall were also members of the I. B. E. W., and they were them- 624DECISIONSOF NATIONALLABOR RELATIONS BOARDselves laid off a shorttime after Pritchard.We note also that whilePritchardhad seniority over Vaughan by 1 week,Marshall had 3weeks' seniority over Pritchard.From allthe evidence we find that the respondent did not dis-criminatorilylay off Jack Pritchard.3.The alleged discriminatory dischargesB. D. Stevens,although named in the complaint, did not testify inhis own behalf.He was employed by the respondent as a linemanat Picher, Oklahoma, under Foreman Wilson.Wilson laid him offin November 1935 as part of a general curtailment of personnel.Stevens was a charter member and president of Local No. 950.There is evidence that Wilson disliked him, telling the other membersof Local No. 950 that they had made a poor choice in electing Stevenspresident.Wilson, in his testimony, spoke disparagingly of Stevens,accusing him of 'serious personal deficiencies.While it appears thatWilson harbored personal animosity towards Stevens, the evidenceas a whole does not support a finding that Wilson laid off Stevensbecause of his union activities.We find, from all the evidence, thatStevens was not discriminatorily discharged.William S. Monson1Yfirst worked for the respondent in August1934.He was discharged by Foreman Wilson on December 31, 1936.Monson was a charter member of Local No. 950 and for a while actedas its recording secretary.Monson testified that after the organization of Local No. 950 Wilsonwas more difficult to work under and repeatedly spoke disparaginglyof that organization.According to Monson, in December 1936 Wil-son told him that all he did was "just talk" and that Wilson wasobliged to "let him go to dusty."Monson explained that Wilsonmeant thereby, "Just down the road, talking to myself, I guess."Monson further testified that Wilson told him that he had no coin-plaint concerning his work, aside from his talking, and that Wilsongave him his regular check and told him that after he had paid hisbills,he,Wilson, would give him another check for 2 weeks inadvance.Wilson testified that Monson's discharge was the consummation ofitlong series of difficulties withMonson ; that he had receivednumerous complaints from Monson's creditors; that he had been calledrepeatedly by Monson's wife "to quiet family disturbances at Monson'shouse"; that he had received complaints regarding Monson's conducttoward the public; and that Monson quarreled with other membersof the crew.Wilson further testified that whenever he reproachedu Incorrectly spelled in the complaint:"Munson." EMPIRE DISTRICT ELECTRIC COMPANY625Monson the latter retorted, "Well, now, listen, if you don't like mywork, pay me." A few days before Monson's discharge Wilson statedthat Gang Foreman Clanton complained to him of his inability to "getalong with" Monson.Wilson then told Clanton that if Monson couldnot get along with the men the respondent would be obliged to "lethim go." Soon thereafter, according to Wilson, he told Monson thathe had had more trouble with him than with any other man who hadever worked under him and that he did not know what to do about it.Monson, according to Wilson, then said, "I will tell you what to do.Pay me."Wilson did.Monson admitted that Wilson had on one occasion volunteered tolend him money with which to pay a debt. He did not deny that hisconduct toward the public had been the cause of complaints, anddenied, but qualifiedly,Wilson's other charges against him.Monson testified that for a while he had acted as recording secretaryof Local No. 950 and had otherwise been active in the Union.He didnot state, however, when these activities had occurred. It appears,however, that such activities occurred a considerable time prior to hisdischarge.While the circumstances surrounding Monson's discharge are notfree from doubt, from the evidence as a whole we do not find thatMonson was discharged because of his membership or activities inLocal No. 950.Herschel Taboi°started to work for the respondent in 1922 and wasdischarged on May 6, 1937.He joined the I. B. F. W. in April 1937and shortly thereafter Supervisor Brown inquired of him regardinghis membership therein.On the day of his discharge, Tabor was putting on cross arms atthe top of a pole where there were 2,300-volt risers.He had forgottento take with him his rubber gloves, which the respondent required itsemployees to wear when working on lines of such high voltage.Hecalled to a fellow workman who was on the ground some distanceaway and asked him to bring his gloves. Foreman Mills shouted toTabor to get his gloves himself.Tabor did not get them, but wentabout his work and handled the 2,300-volt risers without wearingrubber gloves.Mills called Tabor down off the pole and told himthat he was discharged for his violation of the respondent's safety rules.Tabor had been severely reprimanded in March 1937 for workingwithout rubber gloves.Tabor claimed that others had also violatedthe safety rules. It was shown, however, that several fatalities amongthe respondent's employees had resulted from .their working on highvoltage lines and that the respondent had been attempting for a periodof almost 2 years to compel its employees to observe the safety rules.From all the evidence we find that the respondent did not dis-criminatorily discharge Herschel Tabor. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent as set forth in Section III, above,occurring in connection with the operations of the respondentdescribed in Section I, above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We shall order the respondent to cease and desisttherefrom.We shall also order the respondent to take certain affirm-ative action which we find will effectuate the policies of the Act.We have found that the respondent, because of their union mem-bership and activities,has discriminated in regard to the terms andconditions of employment of Hugh Orcutt, T. T. Alexander, andClaude Biddlecome,thereby discouraging membership in a labororganization.We have found that Orcutt's transfer to Columbus, Kansas, wherehe was working at the time of the hearing,was not discriminatory.Orcutt desires to be transferred to Joplin, Missouri,although headmits not having worked there since 1931, which was prior to thestart of his last term of employment with the respondent.We seeno basis for ordering Orcutt's transfer to Joplin.Orcutt receivedthe same salary after his transfers as prior thereto.Alexander,at the time of the hearing,was working for the respond-,Missouri,where he was in charge of maintenanceand distribution.Alexander stated at the hearing that he did notconsider his transfertoWebb Cityto have been discriminatory, butexpressed a desire to be transferred back to the"hot-stick"gang inJoplin.Alexander had received $150 per month as foreman of the"hot-stick"gang in Joplin.The man who replaced him in Joplinwas, at the time of the hearing, receiving$145 per month.Alexan-der at that time was receiving $160 per month.Alexander statedthat he did not wish to be transferred back to Joplin either at thesalary he received when formerly there or at the salary of his suc-cessor.Under such circumstances, we see no basis for orderingAlexander's transferto Joplin.Biddlecome desires to be transferred back to Aurora where he wasworking before being transferred to the Warsaw project and wherehis home and family are located. In order to effectuate the policiesof the Act we shall order the respondent to offer to Biddlecome imme-diate reinstatement to his former or a substantially equivalent posi-tion at Aurora,without prejudice to his seniority and other rights EMPIRE DISTRICT ELECTRIC COMPANY627and privileges.We shall also order the respondent to make Biddle-come whole for any loss of pay he may have suffered by reason ofhis discriminatory transfer by payment to him of a sum of moneyequal to the amount which he normally would have earned at Aurorafrom the date of his first transfer to Warsaw to the date of therespondent's offer of reinstatement to him to a position in Aurora,less his net earnings 12 during said period.Since we have found that the respondent has not discriminatedin regard to the hire or tenure of employment or any term or con-dition of employment of Marshall, Vaughan, Dilworth, Barkley,Walters, Pritchard. Stevens, Monson, or Tabor, we shall dismiss thecomplaint as to them.We shall also order the complaint dismissedwith respect to the allegation that the respondent conducted partieson the meeting nights of the I. B. E. W. for the purpose of inducingemployees to stay away from such meetings.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Brotherhood of ElectricalWorkers, Local UnionB-95 is a labor organization, within the meaning of Section 2 (5)of the Act.2.International Brotherhood of Electrical Workers, Local Union95, and International Brotherhood of ElectricalWorkers, LocalUnion 950, affiliated with the American Federation of Labor, werelabor organizations within the meaning of Section 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.4.By discriminating in regard to the terms and conditions ofemployment of Hugh Orcutt, T. T. Alexander, and Claude Biddle-come, and thereby discouraging membership in a labor organization,the respondent has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.12By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by Biddlecome in connection with his workingatWarsaw, away fromhis home in Aurora,which wouldnot have been incurred but for his unlawful transferSeeHatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJouieis of America,Lumber andSawmill Workers Union,Localt590,8 N L. R B, 440 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Empire District Electric Company, Joplin, Missouri,and its officers,agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers, Local Union B-95, or any other labor organiza-tion of its employees, by transferring its employees to less desirablepositions or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition ofemployment;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Claude Biddlecome immediate and full reinstatementto his former or a substantially equivalent position at Aurora,Missouri,without prejudice to his seniority or other rights andprivileges;(b)Make whole the said Claude Biddlecome for any loss of payhe may have suffered by reason of the respondent's discrimination inregard to the terms and conditions of his employment by payment tohim of a sum of money equal to that which he normally would haveearned at Aurora, Missouri,from the date of such discrimination tothe date of the respondent's offer of reinstatement,less his net earn-ings 13 during said period;(c) Immediately post in conspicuous places in each of its plantsand offices and maintain for a period of at least sixty (60) consecu-tive days, notices to its employees stating(1) that the respondentwill cease and desist in the manner set forth in paragraph 1 (a) and(b), and that it will take the affirmative action set forth in paragraph2 (a) and (b) of this Order; and (2) that the respondent's employeesare free to become or remain members of International Brotherhoodof ElectricalWorkers, Local Union B-95, and that the respondentwill not discriminate against any employee because of membershipor activity in that organization ;13Seefootnote12,supra EMPIRE DISTRICT ELECTRIC COMPANY629(d)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, be, and ithereby is, dismissed in so far as it alleges that the respondent hasengaged in unfair labor practices within the meaning of Section 8(3)of the Act with respect to Clay Marshall, Mitchell Vaughan,Clyde Dilworth, Ned Barkley, Fred Walters, Jack Pritchard, B. D.Stevens,William Monson, and Herschel Tabor.AND IT IS FURTHER ORDERED that the complaint, as amended, be,and it hereby is, dismissed with respect to the allegation containedtherein that the respondent engaged in unfair labor practices withinthe meaning of Section 8 (1) of the National Labor Relations Act byconducting certain parties for the purpose of inducing employees tostay away from union meetings.293032-4J--vol 21- ----41